[a2016630exhibit1016001.jpg]
Stock Option Award Agreement Your Stock Option award is subject to all the terms
and provisions of the Knowles Corporation 2016 Equity and Cash Incentive Plan
("Plan"), which terms and provisions are expressly incorporated into and made a
part of the award as if set forth in full herein. A copy of the Plan can be
found on the Merrill Lynch stock plan administration website. In addition, your
Stock Option is subject to the following: 1. Your Stock Option is subject to
earlier termination as provided in the Appendix A attached hereto, for example,
upon termination of employment prior to the expiration date. 2. It is your
responsibility to keep track of your Stock Option grants and to ensure that you
exercise your Stock Options before they expire. Knowles Corporation is not
responsible for reminding or notifying you that your Stock Option is nearing its
expiration date. 3. You shall vest in the Stock Option, and the Stock Option
shall become exercisable, per the dates on your Award Statement. You must be an
active employee of Knowles Corporation or an eligible affiliate on a vesting
date in order for your Stock Options to vest, with certain exceptions as
provided in Appendix A. 4. Subject to applicable law in your country of
residence, you may exercise your options using any of the methods set forth in
Section 2.1(c) of the Plan, including cashless exercise procedures whereby
Merrill Lynch will advance the cash needed to exercise the Stock Option and you
instruct Merrill Lynch to sell all or a portion of the shares acquired upon
exercise of the Stock Option, and Merrill Lynch will pay you the proceeds of the
sale, less the exercise price, taxes, commissions. You must first establish an
account with Merrill Lynch to use the cashless exercise procedure. 5. As a
condition of receiving your Stock Option award, you agree to be bound by the
terms and conditions of the Knowles Corporation Anti-hedging and Anti-pledging
Policy and by any Clawback Policy to be adopted by Knowles Corporation, as such
policies may be in effect from time to time. The Anti-hedging and Anti-pledging
Policy prohibits hedging or pledging any Knowles equity securities held by you
or certain designees, whether such Knowles Corporation securities are, or have
been, acquired under the Plan, another compensation plan sponsored by Knowles,
or otherwise. Please review the Anti-hedging and Anti- pledging Policy to make
sure that you are in compliance. You may obtain a copy of the current version of
the Anti-hedging and Anti-pledging Policy, and any Clawback Policy to be adopted
by Knowles Corporation, on the Merrill Lynch stock plan administration website.
6. For non-US employees and employees who transfer employment outside of the
United States during the term of the Stock Option, your Stock Option award is
subject to the terms and conditions of the attached Addendum for non-US
employees. 7. Your Stock Option is not transferrable by you other than by will
or the laws of descent and distribution, and in accordance with the applicable
terms and conditions of the Plan. 8. Your Stock Option is not intended to
qualify as an incentive stock option within the meaning of Section 422 of the
Internal Revenue Code of 1986, as amended. 9. Knowles reserves the right to
amend, modify, or terminate the Plan at any time in its discretion without
notice. 10. You must accept this award by logging onto the Merrill Lynch stock
plan administration website. Acceptance of this Award shall also constitute an
acknowledgement and acceptance of the provisions included in the Plan, Addendum
(if applicable) and Appendix A (including, without limitation, the non- compete
provisions set forth therein).



--------------------------------------------------------------------------------



 
[a2016630exhibit1016002.jpg]
Appendix A Option Termination Provisions Effect of Death, Disability or
Retirement: If you die or terminate due to Disability (as defined below) while
employed by the Company, your Stock Option shall become immediately exercisable
and you or your beneficiary, as the case may be, shall have the right, on or
before the earlier of the Expiration Date (as set forth in the Award Notice) or
sixty (60) months following the date of such death or termination due to
Disability, to exercise the Stock Option. If your employment terminates as the
result of Retirement (as defined below), you shall have the right, on or before
the earlier of the Expiration Date and sixty (60) months following the date of
your Retirement, to purchase or acquire shares under the Stock Option, which at
the date of your Retirement are, or within sixty (60) months following the date
of Retirement become, exercisable. Voluntary or Involuntary Termination: If your
employment with the Company is voluntarily or involuntarily terminated for any
reason, other than due to death, Disability, Retirement, under Section 6.9(a) of
the Plan, or for Cause, you will have the right at any time on or before the
earlier of the Expiration Date or three (3) months following the effective date
of such termination of employment, to exercise, and acquire shares under, the
Option but only to the extent the Option was exercisable at the time of such
termination of employment. Termination for Cause: If your employment with the
Company is terminated for Cause (as defined in the Plan), the Stock Option shall
be canceled and you shall have no further rights to exercise the Option and all
of your rights under, and with respect to, the Stock Option shall terminate as
of the effective date of such termination of employment. Definitions: 
“Disability” or “Disabled” shall mean your permanent and total Disability within
the meaning of Section 22(e)(3) and 409A(a)(2)(c)(i) of the Code. The
determination of your Disability shall be made by the Committee in its sole
discretion.  “Retirement” shall mean (i) the termination of your employment
with the Company and its Affiliates if, at the time of such termination of
employment, you have attained age sixty two (62) and completed five (5) years of
service with the Company and its Affiliates or with Dover Corporation and its
affiliates, and (ii) you comply with the non-competition restrictions set forth
below. In the event that the stock or assets of a business unit of the Company
or an Affiliate that employs you is sold, if you have attained age 62 and
completed five (5) years of service with the Company and its Affiliates or with
Dover Corporation and its affiliates and remain employed by such business unit
in good standing through the date of such sale, you shall be treated as having
terminated employment with the Company and its Affiliates due to Retirement on
the date of such sale, provided that you comply with the non-compete
restrictions set forth below. Non-Compete:  Non-Competition. The enhanced
benefits of Retirement provided to you hereunder shall be subject to the
provisions set forth herein. If you terminate due to Retirement, you shall be
deemed to have expressly agreed not to engage, directly or indirectly in any
capacity, in any business in which the Company or any Affiliate at which you
were employed at any time in the three (3) years immediately prior to
termination of employment was engaged, as the case may be, in the geographic
area in which the Company or such Affiliate actively carried on business at the
end of



--------------------------------------------------------------------------------



 
[a2016630exhibit1016003.jpg]
2 your employment there, for the additional period allowed for the vesting and
exercise of your Option.  Breach. In the event that you fail to comply with the
non-compete provisions set forth herein, your shall forfeit the enhanced
benefits realized upon a termination due to Retirement referred to above and
shall return to the Company the economic value theretofore realized by reason of
such benefits, as determined by the Committee. If the non-compete provisions of
this Award shall be unenforceable, the Committee may rescind the benefits of
Retirement set forth above. Subject to Local Law: For Non-U.S. employees and
employees who transfer employment outside of the United States during the term
of the Stock Option, this Appendix shall be subject to compliance with
applicable local law.



--------------------------------------------------------------------------------



 